Citation Nr: 1809598	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO. 14-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukie, Wisconsin

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the claim. The Veteran contends that he has an acquired psychiatric condition to include PTSD that was caused or is related to his service in the Republic of Vietnam. The Veteran had a VA examination for PTSD in February 2014. The examiner opined that the Veteran did not have PTSD or any mental disorder that meets DSM-IV or DSM-5 criteria.

At the Veteran's May 2017 Board hearing, the Veteran testified that he was uncomfortable with the February 2014 VA examiner and did not convey all of his feelings and experiences to that examiner. Therefore, the VA examiner did not obtain a complete picture of the Veteran's psychiatric condition when the opinion was submitted. On remand, the Veteran should be afforded a VA examination for PTSD, preferably with a different examiner. The Veteran is also notified that must convey all information to the examiner to permit an accurate diagnosis and opinion.

The Veteran is further advised that service connection for PTSD requires medical evidence diagnosing the condition, credible supporting evidence that the claimed inservice stressor actually occurred, and a link, established by medical evidence, between current symptomatology and a claimed inservice stressor. 38 C.F.R. § 3.304 (f) (2017). 

The RO determined that the Veteran served in an area of hostile military and terrorist activity. Under those circumstances, if a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination (with a different examiner from the examiner who offered the February 2014 opinion, if possible) to determine the nature and likely etiology of any psychiatric disorder, to include PTSD. Forward the claims file and copies of all pertinent records to the examiner.

Based on a review of the record and examination of the Veteran, the examiner should address the following:

(a) Identify any currently diagnosed psychiatric disorder.

(b) For any psychiatric disability diagnosed, other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise a result of, events in active service.

(c) The examiner should specifically diagnose or rule out PTSD.  If a diagnosis of PTSD is warranted; the examiner should provide an opinion as to the following:

(i) What stressors support the diagnosis? 

(ii) Is it at least as likely as not (50 percent or greater probability) that a stressor supporting the diagnosis of PTSD involved "fear of hostile military or terrorist activity?"

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequence for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655. 

The Veteran is instructed that he should communicate to the examiner any and all information pertaining to his experiences and conditions that he claims affects his mental health.

3. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

